PUBLISH



               IN THE UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT

                              ________________________

                                     No. 95-2799
                              ________________________
                          D. C. Docket No. 91-1457-Civ-T-24C

CAROL WYKE, individually and as personal representative of the Estate of Shawn David Wyke,
a minor deceased,

                                                                        Plaintiff-Appellee,

                                         versus

POLK COUNTY SCHOOL BOARD, MAX LINTON, individually and as Principal of
McLaughlin Junior High School of Polk County, and JAMES BUTLER, individually and as Vice-
Principal of McLaughlin Junior High School of Polk County,

                                                                   Defendants-Appellants.

                              ________________________

                                     No. 95-3653
                              ________________________

                          D. C. Docket No. 91-1457-Civ-T-24C

CAROL WYKE, individually and as personal representative of the Estate of Shawn David Wyke,
a minor deceased,

                                                                       Plaintiff-Appellant,

                                         versus

POLK COUNTY SCHOOL BOARD, MAX LINTON, individually and as Principal of
McLaughlin Junior High School of Polk County, and JAMES BUTLER, individually and as Vice-
Principal of McLaughlin Junior High School of Polk County,

                                                                    Defendants-Appellees.




                              ________________________
                         Appeals from the United States District Court
                              for the Middle District of Florida
                               _________________________

                                        (March 26, 1998)

Before ANDERSON, Circuit Judge, and KRAVITCH and FAY, Senior Circuit Judges.

PER CURIAM:

   In our earlier opinion in this matter, Wyke v. Polk County Sch. Bd., 129 F.3d 560 (11th Cir.

1997), we certified the following question to the Supreme Court of Florida:

       Does Florida’s comparative fault statute, Fla. Stat. Ann. § 768.81 (West 1997

       Supp.), require the allocation of “fault” between both negligent and intentional

       tortfeasors?

  Following our certification the Supreme Court of Florida decided the cases of Merrill Crossings

Assoc. v. McDonald, 22 Fla. L. Weekly S739 (Dec. 4, 1997), and Stellas v. Alamo Rent-A-Car,

702 So. 2d 232 (Fla. 1997). It appearing that the opinions rendered in these cases provided a clear

answer to the question certified, we withdraw the certification with the consent of the Supreme

Court of Florida.

  The trial court in this matter refused to include the name of Shawn David Wyke on the verdict

form. That court ruled that the jury could not apportion liability to Shawn since he had not

committed a negligent act but rather an intentional one (suicide). This ruling was in accord with

what is now the clear law of Florida under Florida Statute § 768.81.

   Having resolved all the issues presented in these matters, the judgment of the district court is

affirmed.

   AFFIRMED.




                                                2
3